                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

BENJAMIN ALLEN,                                 )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )      Civil Action No. ___________
                                                )
MIDDLE TENNESSEE SCHOOL                         )
OF ANESTHESIA, INC.                             )      JURY DEMAND
                                                )
                                                )      INJUNCTIVE RELIEF
                                                )
      Defendant.                                )

                              VERIFIED COMPLAINT

      Plaintiff Benjamin Allen, by and through counsel, brings this action under

the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and the

Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. against the Defendant Middle

Tennessee School of Anesthesia, Inc. for improper dismissal of Mr. Allen from its

Doctorate of Nurse Anesthesia Program. Plaintiff also asserts causes of action

under state law and invokes this Court’s supplemental jurisdiction. In addition,

Plaintiff files this suit for injunctive relief, including preliminary and final

injunctive relief and money damages against Defendant.

                                       PARTIES

      1.     Plaintiff, Benjamin Allen, is currently residing in Hendersonville,

Tennessee. At all times relevant to this Complaint, Plaintiff was a student in the

Doctor of Nursing Anesthesia Practice (“DNAP”) program at Middle Tennessee

School of Anesthesia.



                                     1 10/20/20 Page 1 of 24 PageID #: 1
     Case 3:20-cv-00903 Document 1 Filed
      2.      Defendant Middle Tennessee School of Anesthesia, Inc. (“MTSA”)

teaches and trains Registered Nurses to become Certified Registered Nurse

Anesthetists. MTSA operates, runs, and manages a private graduate school

program and accepts federal funding. MTSA is a Tennessee non-profit corporation

affiliated with the Seventh-day Adventist Church. Its principal place of business is

315 Hospital Drive, Madison, Tennessee 37115-5030. The Defendant’s registered

agent for service of process is listed as Middle Tennessee School of Anesthesia, Inc.,

315 Hospital Drive, Madison, Tennessee 37115-5030.

                                    JURISDICTION

      3.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331,

which gives district courts jurisdiction over all civil actions arising under the

Constitution, laws, and treaties of the United States of America. The federal claims

arise under specifically Title III of the Americans with Disabilities Act of 1990, 42

U.S.C. § 12101, et seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.

      4.       The Court has supplemental jurisdiction over the Tennessee state

law claims and should exercise jurisdiction pursuant to 28 U.S.C. § 1367 for the

following reasons:


      a. The action for violations of the federal laws set forth in Paragraph 3,

           herein, namely: the American with Disabilities Act, 42 U.S.C. Section

           12101,et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq., and

           jurisdiction for these actions are conferred on the Court by 28 U.S.C. §

           1331.



                                     2 10/20/20 Page 2 of 24 PageID #: 2
     Case 3:20-cv-00903 Document 1 Filed
      b. The State law claims, breach of contract, express or implied and breach

           of the covenant of good faith and fair dealing are so related to the claim

           in the federal causes of action that the claims form part of the same case

           or controversy under Article III of the Constitution.

       c. The State cause of action neither raises a novel or complex issue of

            state law nor substantially predominates over the federal claims.

       d. There are no other compelling reasons for the Court to decline

            jurisdiction over the state law claims.

       e. The state law claims, breach of contract, express or implied and breach

            of the covenant of good faith and fair dealing are so related to the

            claims in the federal causes of action that the claims form part of the

            same case or controversy under Article III of the Constitution.

       f. There are no other compelling reasons for the Court to decline

            jurisdiction over the state law claims.

                                     VENUE

      5.      Venue lies in this Court under 28 U.S.C. § 1391(b)(1)&(2). Plaintiff

seeks injunctive relief under the American with Disabilities Act, 42 U.S.C. § 12101,

et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701, et al. Venue for such actions

lies in “any court of the United States having jurisdiction over the parties.”

                                    FACTS

              Benjamin Allen’s Background & Admission to MTSA

      6.      In 2000, while in the first grade, Mr. Allen was diagnosed with ADHD

with anxiety and remained under the care of a child and adolescent psychologist


                                     3 10/20/20 Page 3 of 24 PageID #: 3
     Case 3:20-cv-00903 Document 1 Filed
throughout high school. Since turning eighteen, he has received treated by his

primary care physician. Mr. Allen has continuously taken prescribed medication for

ADHD and anxiety since his initial diagnosis. In addition to taking prescribed

medications, Mr. Allen successfully developed a visual learning style (“hands on”)

method.

      7.     In 2015, Benjamin Allen graduated from Middle Georgia State

University with the academic degree of Bachelor of Science in Nursing, ranking

near the top of his undergraduate class.

      8.     Mr. Allen successfully passed the licensure examination and was

licensed as a Registered Nurse. As an R.N., he worked as a Critical Care Nurse

both in a Neuro-Intensive Care unit and in a Cardiovascular Intensive Care unit,

providing first-rate nursing care for the patients under his watch.

      9.     In 2017, Mr. Allen applied for and was admitted to the doctoral

program at MTSA (“DNAP”) to become a Certified Registered Nurse Anesthetist

(“CRNA”). He began the program in January 2018.

      10.    Over the course of five (5) semesters, Mr. Allen earned a grade point

average at MTSA of 3.69, a GPA demonstrating his mastery of the academic

subjects offered and taught at MTSA. In short, academically, there is no doubt that

he has learned the material in the coursework that MTSA requires.

             Mr. Allen’s Disabilities and MTSA’s Actual Knowledge About
                                     His Disabilities

      11.    Due to MTSA’s drug testing policy, Mr. Allen provided Lynn Ray at

MTSA a copy of his prescription bottle for Ritalin, which he took three times a day



                                     4 10/20/20 Page 4 of 24 PageID #: 4
     Case 3:20-cv-00903 Document 1 Filed
for ADHD with anxiety. When his prescription changed to Vyvanse for ADHD with

anxiety, he provided that information to Ms. Ray.

      12.    Despite Mr. Allen’s excellent course grades, he began to struggle in the

clinical rotations due to his ADHD and anxiety. He informed faculty on various

occasions that he needed remediation and accommodations but received none.

Remediation in part was through the SIM lab; however, the SIM lab was locked,

and students could not access without faculty permission. Being a visual learner,

Mr. Allen continued to request time in the SIM lab for “hands on” practice but was

not granted time in the SIM lab.

      13.    On or about June 23, 2018, Mr. Allen informed his mentor in the

DNAP program, Dr. Rusty Gentry, the Program Administrator that he suffered

from ADHD and requested assistance and accommodations. This would not be the

last time Mr. Allen requested assistance from Dr. Gentry, his mentor.

      14.    During the 2018 summer semester through the Spring semester of

2019, Mr. Allen sought accommodations or remediation from Leigh Taylor, the

Assistant Program Administrator to Dr. Gentry. He specifically informed her of his

disability that his learning style was visual.

      15.    Again, in October 2019, Mr. Allen sought accommodations or

remediation and extra time for the SIM lab rotation and otherwise. Dr. Gentry sent

an email confirming that Mr. Allen would receive the requested assistance, but the

assistance promised in the SIM lab never materialized.




                                     5 10/20/20 Page 5 of 24 PageID #: 5
     Case 3:20-cv-00903 Document 1 Filed
      16.    On or about March 14, 2019, Mr. Allen requested accommodations or

assistance from Dr. Gentry for his ADHD and anxiety, and nothing was done by Dr.

Gentry or the school.

      17.    Dr. Gentry, by email to Mr. Allen, dated October 23, 2019, wrote:

      As you are aware, your next rotation is scheduled to be in the Lab. During
      the simulation rotation, I will arrange time for remediation while on
      campus to work on your clinical deficiencies.

      18.    By the fall of 2019, Mr. Allen’s need for accommodations and

remediation became more pronounced as he began his pediatric clinical rotation. He

lost twenty-five pounds in quick fashion. He was referred by MTSA Assistant

Program Administrator Leigh Taylor to the Babb Center and attended three free

sessions with the L.S.C.W. Yeiser. However, he did not receive accommodations or

remediation for the coursework/clinicals, which would be additional SIM labs.

             MTSA lack of Support for Students with Disabilities

      19.    MTSA’s “NONDISCRIMINATORY POLICY” plainly states that it

does not discriminate against students with disabilities and will provide reasonable

accommodation for them. In pertinent part, the policy states:

             MTSA admits students without regard to … disability … to all
             privileges, programs, and activities, generally accorded … to students
             at the School …. It does not discriminate on the basis of …
             disability … in administration of its educational policies, admission
             policies … or any other School-administered program. The School will
             make reasonable accommodation wherever necessary for all
             applicants with disabilities …. (emphasis added)

      20.    The Catalog & Handbook simply states that if a student believes his

rights under the American With Disabilities Act or Section 504 of the Rehabilitation

Act “have been violated” then he “should the Office of MTSA Dean.” No verb is


                                    6 10/20/20 Page 6 of 24 PageID #: 6
    Case 3:20-cv-00903 Document 1 Filed
inserted between the word “should” and the phrase, “the Office.” The Catalog &

Handbook is silent as to how a student is to inform the School or formally request

accommodations. Mr. Allen in fact told faculty and staff at the appropriate Office

about his disabilities but no action or accommodation was forthcoming.

         21.   Compared to other institutions, public and private, MTSA’s lack of

guidance to students with disabilities falls well short of the law’s requirements and

those of other similar institutions. See Lincoln Memorial University’s policies (on-

line); Union University’s policies (on-line); University of Tennessee Chattanooga’s

policies (on-line); and University of Tennessee Memphis Health Sciences Center (on-

line).

         22.   Each of these institutions have in place a specific ADA coordinator or

similarly titled individual, provide specific guidance to students with disabilities,

and instruct students as to how to access them.

                           Senior Year Clinical Rotations

         23.   During the Fall of 2019, Mr. Allen began his sixth (6th) semester. In

semesters 6-9, the class loads decrease, and the clinical expectations increase.

Students participate in specialty rotations (i.e. cardiovascular, pediatrics and

obstetrics).

         24.   MTSA has developed a “card system” to assist in the evaluation

process of all students at all levels. “Yellow” cards are given when there is an “area

needing improvement.” “Red” cards are given to a student when there is a “critical

incident,” and the student’s level of performance is below acceptable levels for this

stage of the program. Receipt of a red card can lead to probation, suspension, or in


                                     7 10/20/20 Page 7 of 24 PageID #: 7
     Case 3:20-cv-00903 Document 1 Filed
extreme cases to termination from the program. Both yellow and red cards are

reviewed by the Progressions Committee to access the progress of the student and

recommend remediation, probation, suspension, or dismissal.

      25.    Mr. Allen often received positive feedback on evaluations for his

clinical work. Evaluations are typically written and provided to the Student on the

date of a rotation or immediately after a student performs in the clinical setting.

For instance, in their evaluations, CRNAs and Anesthesiologists observed Mr. Allen

and noted:

             a. Ben is a great team player.

             b. Ben eagerly assisted me with pre-op’s. He communicated
             appropriately and asked appropriate questions. Ben was professional
             …

             c. no big deficits noted … continues to be more and more vigilant.

             d. great job with challenging cases – first day in GI lab – good
             judgment, listened well – asked good questions; close attention to
             procedures.

             e. Ben is awesome – follows directions well, great hands, a total
             pleasure to work with. Easily functions at the level of a CRNA (Pilla,
             M.D.).

             f. very prepared – called the CRNA and Attending the night before and
             came up with plans, then verified plans throughout the day … got all
             intubations on the first attempt.

             g. well received … families and patients, over and over again.
             Benjamin’s performance in this area is far above his colleagues … [he]
             is always eager to learn and receive feedback throughout the day
             (Hughes, M.D.).

             h. Ben did great today! Did both cases independently!

             i. Attentive to patient. Vigilant. Makes good decisions.



                                     8 10/20/20 Page 8 of 24 PageID #: 8
     Case 3:20-cv-00903 Document 1 Filed
             j. follows recommendations and suggestions well.

             k. takes constructive criticism well (Leeper, CRNA).

             l. Ben provided effective bedside care.

             m.… Good attitude

             n. very knowledgeable in collaborating with this plan!

             o. Pulled Benjamin off breaks to jump in and help on one of my GA
             cases … did a great job and was eager to work, I sat in the chair and he
             did case from stem to stern (Freehling, CRNA).
             p. A+ attitude and effort volunteering to jump into a case at the last
             minute (Freehling, CRNA).

             q. No obvious weakness noted ... took ownership of his case … Overall,
             great job today.

             r. Though Ben] continues to need guidance from CRNAs, … I really
             wish he would have come to a very difficult rotation later in his senior
             year. [Should not place students] alphabetically … in their specialty
             rotations … (Frankenfield, CRNA).

             s. Receptive to instruction and feedback (Leeper, CRNA).

      26.    On October 22, 2019, Mr. Allen received a “red card,” but it was

changed to a “yellow” card during his pediatric clinical. He was informed that he

“needs improvement.” Without input from Mr. Allen, the Progressions Committee

reviewed the yellow card incident and placed Mr. Allen on probation during the

remainder of his pediatric rotation.

      27.    In the span of February 28 -- March 30, 2020, Mr. Allen was

quarantined following his abbreviated honeymoon from Greece due to the COVID

19 pandemic. Due to the virus, clinicals were not available for students until the

end of April 2020.



                                     9 10/20/20 Page 9 of 24 PageID #: 9
     Case 3:20-cv-00903 Document 1 Filed
      28.    On April 21, 2020, the Progressions Committee met to discuss Mr.

Allen’s probationary status and determined that he had performed all the requests

made of him and informed by letter dated April 22, 2020, that his probationary

period had been completed.

      29.    Dr. Maria Overstreet, the Chair of the Progressions Committee ended

the April 22, 2020 letter to Mr. Allen as follows: “I look forward to your continued

progress and encourage you to remain steadfast in your discussions with your

mentor to remain successful in the program.”

      30.    On May 1, 2020, Mr. Allen emailed Dr. Gentry requesting assistance

and stated in part his concern with a recent placement at Vanderbilt since “having

not been in clinical for two months [honeymoon and covid-19 quarantine], as this is

much longer than many of my colleagues, I do not feel as if I would be gaining

adequate structure nor experience just coming off of Clinical Probation . . . would

you please let me know next steps in order to be successful in this next season of

returning to clinical.”

      31.    Once again, Mr. Allen reached out to his mentor Dr. Gentry whose only

guidance early on at MTSA had been to “study harder” despite being asked by Mr.

Allen repeatedly for remediation and accommodation for his ADHD and anxiety.

      32.    On June 8, 2020, only three days into his OB clinical rotation, Mr.

Allen received a “red card.” The actual negative evaluation was not written up until

June 14, 2020.




                                     10 10/20/20 Page 10 of 24 PageID #: 10
    Case 3:20-cv-00903 Document 1 Filed
      33.   On June 22, 2020, Mr. Allen was notified via email that the

Progressions Committee would be holding a virtual hearing to meet to review his

progression.

                       The June Progressions Committee Meeting

      34.      The Progressions Committee was the MTSA body that purported to

hold a hearing resulting in Mr. Allen’s dismissal.

      35.      On June 22, 2020, Mr. Allen received an email informing him the

Progressions Committee meeting would be meeting the following day via video

conferencing to review presumably his recent OB incident. The “notice” was vague,

and Mr. Allen did not know what to expect.

      36.      At the hearing, the Progressions Committee selectively used negative

evaluations to purportedly justify its erroneous decision. To Mr. Allen’s surprise, a

negative evaluation from six (6) months beforehand, or December 2019, from a

different clinical rotation was included; however, evaluations are supposed to be

provided on the day of the clinical rotation itself and not six months after the fact.

The reason that evaluations are to be provided at the time of the clinical rotation is

so that that any issues can be corrected. A six months late evaluation is at odds

with this purpose.

      37.      The Progressions Committee also included the “red” card incident

issued following a June 8th clinical day in his OB clinical. The evaluation was dated

June 14, 2020, which carried the possibility of his being placed on a second

probation. This evaluation was submitted nearly a week after the alleged incident.




                                    11 10/20/20 Page 11 of 24 PageID #: 11
   Case 3:20-cv-00903 Document 1 Filed
      38.     Mr. Allen had successfully completed his probation concerning his

pediatrics rotation in April 2020. Then, there was no further mention of this

December 2019 negative evaluation, and yet, six months after the fact, it was

submitted on-line for presentation to the Progressions Committee.

      39.     The hearing failed to afford minimal due process protections to Mr.

Allen and failed to afford him a fair and unbiased hearing.

       Erroneous and Incorrect Statements made at the Hearing outside
   the presence of Mr. Allen severely prejudiced Mr. Allen who was not
  afforded the opportunity to rebut the false and misleading statements

      40.     At the hearing, the Progressions Committee accepted as true and

accurate statements that were incorrect, erroneous or false made by several faculty

members. These statements prejudiced Mr. Allen.

      41.     At the hearing, Mr. Allen was not permitted to hear their statements,

much less contest, challenge or rebut them.

      42.     Jackie Woodruff, OB CRNA Clinical Lead at Vanderbilt, wrongly and

erroneously stated that Mr. Allen had a full day of orientation in OB explaining

differences in epidurals and spinals as well as the reasons and rationales and

techniques for both.

      43.     If Mr. Allen had been allowed to hear Woodruff’s statement, he would

have refuted her erroneous statement. Although epidural placement is supposed to

be presented on Day 1 of OB orientation, it was not. Plaintiff was prejudiced

because he was not given the opportunity and necessary instructions to perform the

procedures.




                                    12 10/20/20 Page 12 of 24 PageID #: 12
   Case 3:20-cv-00903 Document 1 Filed
      44.    The Progressions Committee did not consider a positive OB evaluation

of Mr. Allen dated June 15, 2020. CRNA Dustin Hamblen wrote in his June 15th

evaluation about Mr. Allen: “Overall, Ben showed improvement with an overall

willingness to and eagerness to enhance his OB experience.”

      45.    Vanderbilt CRNA Hamblen asked what Mr. Allen’s learning style was

and understood that he was a visual learner. Accordingly, Hamblen used the “teach

back” method to both correct and train Mr. Allen. In “teach back,” the student

teaches the teacher the technique step by step. If there is a deficiency in the “teach

back,” the teacher corrects it.

      46.    At the hearing, Dr. Gentry tipped his hand early. He recommended

dismissal as opposed to probation. To support his recommendation, Dr. Gentry

stated that Mr. Allen had not completed the requirements of probation.

      47.    Mr. Allen’s probation however had been lifted in April 2020. A letter

from the Progressions Committee stated that he had satisfied the conditions of his

probation. This lifting of probation is identical to that which Mr. Allen pointed out

to Dr. Gentry by an email dated May 1, 2020.

      48.    These critical misstatements were material to the decision to dismiss

Mr. Allen.

      49.    Mr. Allen was punished for acts where he was not given the

orientation and instructions and was reprimanded for not following or complying

with policies or procedures that were never given, much less explained to him.




                                    13 10/20/20 Page 13 of 24 PageID #: 13
   Case 3:20-cv-00903 Document 1 Filed
       50.    During the hearing, Mr. Allen never was given the opportunity to hear

the false or misleading statements and never had the opportunity to challenge

Woodruff or Dr. Gentry or rebut the statements.

       51.    The reason he could not challenge Woodruff or others is clear and

troubling: The incorrect and untrue statements were made when Mr. Allen was

NOT allowed to hear Woodruff and Dr. Gentry as they spoke. He only learned

about their incorrect or false statements after the hearing and upon listening to the

recording of the hearing.

       52.    Defendant MTSA notified Mr. Allen by a letter dated June 24, 2020,

that he was being dismissed from the DNAP based on the June 23, 2020

Progressions Committee meeting. The stated reason for dismissal listed unsafe

clinical performance. Dr. Gentry played a key role during the hearing on the

Appeal.

       53.    On July 1, 2020, Mr. Allen appealed his dismissal to the MTSA

Appeals Committee.

       54.    Later that month, Mr. Allen was notified that the MTSA Appeals

Committee affirmed the dismissal.

                                       COUNT I
               Violations of Title III of the American with Disabilities Act

       55.    Plaintiff refers to and incorporates each of the foregoing paragraphs as

if fully stated herein.




                                     14 10/20/20 Page 14 of 24 PageID #: 14
    Case 3:20-cv-00903 Document 1 Filed
       56.    Title III of the American with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §12101 et seq., is a civil rights law that prohibits discrimination based on

disability.

       57.    Pursuant to 42 U.S.C. § 12182(a), MTSA cannot discriminate against

Mr. Allen “on the basis of disability.”

       58.    MTSA is a private entity under the ADA, 42 U.S.C. § 12181 (7)(J) and

is subject to Title II of the ADA.

       59.    The ADA bars educational discrimination against “qualified

individuals with disabilities.” The ADA prohibits MTSA from discriminating

against persons with disabilities. 42 U.S.C. § 12182.

       60.    Title II of the ADA applies specifically to educational

institutions, including MTSA, and requires it to make educational opportunities,

extracurricular activities, and facilities open and accessible to all students.

       61.    Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii), discrimination includes

failing to make “reasonable modifications in policies, practices, or procedures” to

accommodate Mr. Allen, unless the modifications would “fundamentally alter the

nature” of the course requirements.

       62.    Mr. Allen is a person with a disability. 42 U.S.C. § 12102. He suffers

from a mental impairment or impairments that substantially limit one or more

major life activities or he has a record of such an impairment or is regarded as

having an impairment or disability. 42 U.S.C. § 12102. Thus, he is a qualified

individual with a disability.




                                     15 10/20/20 Page 15 of 24 PageID #: 15
    Case 3:20-cv-00903 Document 1 Filed
         63.     Mr. Allen suffers from ADHD and anxiety which are specific learning

disabilities that affect his ability to concentrate and cause him to be distracted, and

his anxiety disorder affects his ability to learn.

         64.     Despite making repeated request for remediation and accommodations,

MTSA violated the ADA by failing to grant Mr. Allen’s requested accommodations.

The ADA likewise requires MTSA to offer reasonable accommodations to Mr. Allen.

         65.     MTSA however not only did not give any requested accommodations

but failed to have a program in place for students with disabilities. In sum and

substance, MTSA has run afoul of the ADA.

         66.     As a result of MTSA’s violation of the ADA, Mr. Allen:

                 a.    has suffered substantial harm due to his disability in the form of
                       negative clinical evaluations that escalated to receiving his first
                       probation and then dismissal from the program.

                 b.    has suffered substantial harm regarding –

                       (i) the reality that he cannot become a CRNA or obtain a DNAP
                       due to the dismissal;

                       (ii) incurring significant monetary (due to school debt incurred
                       and loss of anticipated CRNA salary) and emotional damages as
                       a result of MTSA’s violations.

         67.     The ADA has no exemption from the statutes’ reach for MTSA.

         68.     Federal disability laws provide for substantial relief, including

injunctions, monetary damages, and payment of attorney’s fees to the prevailing

party.

                                       COUNT II
               Violation of Section 504 of the Rehabilitation Act of 1973




                                    16 10/20/20 Page 16 of 24 PageID #: 16
   Case 3:20-cv-00903 Document 1 Filed
       69.    Plaintiff refers to and incorporates each of the foregoing paragraphs as

if fully restated herein.

       70.    Like the ADA, Section 504 of the Rehabilitation Act prohibits a

federally funded program from discrimination against an “otherwise qualified

individual with a disability” because of his disability.

       71.    Pursuant to 29 U.S.C. § 794(a), Mr. Allen is an “otherwise qualified

individual with a disability.” Like the ADA, Section 504 carries its own remedies.

       72.    There is a direct causal link between MTSA’s failure to grant Mr.

Allen’s requested accommodations and his clinical rotation difficulties.

                                 COUNT III
                            Due Process Violations

       73.    As set forth by its own policies or procedures, MTSA was required to

provide due process to Plaintiff Mr. Allen.

       74.    MTSA failed to provide due process, which includes a fair hearing for

Mr. Allen. MTSA however did not follow basic rules attendant with due process and

a fair hearing. Due process commands that the School provide a student with the

charges against him before a hearing.

       75.    The June 22, 2020 email “notice” was so vague it failed to meet

minimum notice requirements.

       76.    It was not until after the hearing concluded that Mr. Allen learned

about the charges presented against him, and then only by listening to the

recording of the hearing.




                                     17 10/20/20 Page 17 of 24 PageID #: 17
    Case 3:20-cv-00903 Document 1 Filed
      77.    Mr. Allen was never allowed to hear his principal accuser.

Accordingly, he could not prepare to defend himself, a reality compounded by the

fact that he was given less than one day’s “notice” about the date of the hearing.

      78.    Due process demands that a student be able to challenge or rebut false

or incorrect statements made by his accusers. No such opportunity was offered or

provided. Mr. Allen never heard his accuser until he heard the false statements in

a recording obtained after the hearing concluded. Information used at the

Progressions Committee was not provided to Mr. Allen.

      79.    The Progressions Committee members seemed to have consulted with

each other or else decided the outcome before the hearing. One Committee member

Dr. Leigh Taylor texted Mr. Allen minutes prior to the hearing, stating, “No matter

what happens this evening, I am praying for you …” A second Committee member

Dr. Gentry, his mentor, texted him hours before the hearing, “I know today [day of

hearing] is a difficult day … Whatever happens. …you are a bright light, and have a

heart of gold.” Dr. Gentry apparently was in charge of the Committee hearing.

      80.    These texts suggest that the decision-makers had already conferred or

decided the issue prior to the hearing where the result was dismissal from the

program. A fair and impartial hearing requires neutral, unbiased decision-makers

who do not decide a student’s fate prior to a fair hearing.

      81.    Moreover, a highly negative evaluation was provided on June 3, 2020

for a rotation done on some unknown days in December 2019 and a second dated

June 14, 2020 for a rotation on June 6, 2020. These evaluations have the

appearance of being created in part to justify the dismissal. In short, it appears


                                    18 10/20/20 Page 18 of 24 PageID #: 18
   Case 3:20-cv-00903 Document 1 Filed
that MTSA decision-makers had decided Mr. Allen’s fate (dismissal) and were

shoring up or justifying their decision prior to the hearing. It is unusual and out of

the ordinary that these late evaluations suddenly appeared, out of the proverbial

blue, close in time to the hearing.

       82.      The deprivation and harms resulting from the hearing are serious for

Mr. Allen. His debts are in the six figures and he has sacrificed financially and

otherwise to attend MTSA. When the deprivation is substantial, at a minimum,

due process requires fair and open procedures designed to allow the student to

challenge or rebut his accusers, requires sufficient time to prepare, and requires

neutral decision makers. MTSA’s procedures did not meet these minimum

standards.

                                    COUNT IV
                      Breach of Contract Implied and Express

       83.      Plaintiff refers to and incorporates each of the foregoing paragraphs as

if fully restated herein.

       84.      Mr. Allen’s relationship with MTSA is contractual in nature, both


express and implied.


       85.      Pursuant to Mr. Allen’s contract with MTSA, MTSA agreed, among

other things:


                a.    to provide Mr. Allen with academic instruction and training
                      leading to becoming a CRNA;

                b.    to consider his requests for accommodations pursuant to federal
                      law in a timely manner;



                                     19 10/20/20 Page 19 of 24 PageID #: 19
    Case 3:20-cv-00903 Document 1 Filed
             c.     to follow the provisions of the MTSA handbook and student
                    policies in a fundamentally fair manner; and

             d.     to treat Mr. Allen with fundamental fairness and equity without
                    penalty or bias because of his disability.

       86.   As consideration for the contract, Mr. Allen paid money to MTSA as

tuition.

       87.   MTSA breached its contractual commitment to Mr. Allen:

             a.     by failing to provide him with timely accommodations for clinical
                    rotations as required by the ADA; and

             b.     by requiring him to participate in elective clinicals without
                    requested lab simulations, the requested remediation
                    accommodation.

       88.   MTSA also breached its contractual commitment to Mr. Allen:

             a.     by ineffectively investigating the evaluations that formed the
                    basis for his dismissal and selectively presented only negative
                    evaluations;

             b.     by failing to provide an unbiased and neutral panel to sit on the
                    Progressions Committee;

             c.     by having a virtual hearing that was fundamentally unfair and
                    led to him wrongfully being dismissed from the DNAP program;
                    and

             d.     by having an appeal process that clearly failed to address the
                    appeal issues raised by Mr. Allen through counsel submitted
                    July 1, 2020.

       89.   Mr. Allen relied, to his detriment, on MTSA’s promise of a

fundamentally fair Progressions Committee June 23, 2020 hearing.

       90.   MTSA’s “notice” of hearing dated June 22, 2020, sent via email to Mr.

Allen cannot form the basis for its dismissal ruling the following day.




                                     20 10/20/20 Page 20 of 24 PageID #: 20
    Case 3:20-cv-00903 Document 1 Filed
       91.    MTSA’s appeal process cannot form the basis for upholding the

dismissal.

       92.    As a result of MTSA’s breach of contract, Mr. Allen:

              a.     has suffered substantial harm, including irreparable harm to his
                     professional reputation and detriment to future educational and
                     employment opportunities,

              b.     has also incurred significant monetary and emotional damages
                     as a result of MTSA’s breach of contract.

                                    COUNT IV
             Breach of Implied Covenant of Good Faith and Fair Dealing

       93.   Plaintiff refers to and incorporates each of the foregoing paragraphs as

if fully restated herein.

       94.   MTSA did not deal fairly, equitably, and in good faith with Mr. Allen.

       95.   Mr. Allen has suffered harm as a result of MTSA’s violation of its

obligations under the implied covenant of good faith and fair dealing/obligation of

good faith performance.

       96.   As a result of MTSA’s breach of covenants of good faith and fair dealing,

Mr. Allen:

              a.     has suffered substantial harm, including irreparable harm in
                     the form of destruction of his professional reputation and
                     detriment to future career as a CRNA and employment
                     opportunities; and

              b.     has also incurred significant monetary damages as a result of
                     MTSA’s breach of the covenant.




                                     21 10/20/20 Page 21 of 24 PageID #: 21
    Case 3:20-cv-00903 Document 1 Filed
                                INJUNCTIVE RELIEF

          97.   Plaintiff requests that the Court enter a preliminary injunction and

after trial, a permanent injunction.

          98.   Absent the Court granting Plaintiff a preliminary injunction, the

following will result:

                a.    Plaintiff is suffering and will likely suffer immediate and
                      irreparable harm if a preliminary injunction is not granted
                      before a decision on the merits is reached: he will not be able to
                      complete his DNAP program, since transfer is not an option due
                      to being wrongfully being dismissed from MTSA.

                b.    Plaintiff has a likelihood or strong likelihood of success on the
                      merits;

                c.    The balance of hardships for granting an injunction tips in favor
                      of Plaintiff; and

                d.    Plaintiff further has met the requirements for a permanent
                      injunction after a trial on the merits.

                                     JURY DEMAND

          99.   Plaintiff demands a trial by jury of his peers for all issues triable by a

jury.

                                 PRAYER FOR RELIEF

          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for the following

relief:

          1.    For process to issue and that the Defendant be served.

          2.    To find MTSA liable for each of the Causes of Action discussed above;

          3.    For the Court to issue a Preliminary Injunction ordering the

Defendant:



                                     22 10/20/20 Page 22 of 24 PageID #: 22
    Case 3:20-cv-00903 Document 1 Filed
             a.       to reverse the dismissal and readmit Mr. Allen into the DNAP
                      program;

             b.       to follow the requirements of federal disability law for Mr. Allen;

      4.     For the jury or the Court to award compensatory damages of One

Million Dollars ($1,000,000.00) to Plaintiff for the costs, including tuition, fees and

other related costs, associated with Plaintiff’s attendance at MTSA; MTSA’s damage

to his professional reputation, the detriment to Plaintiff’s future employment

opportunities; and the emotional damages directly and proximately caused by

Defendant’s action;

      5.     For an order directing MTSA to pay reasonable attorneys’ fees and

costs incurred by Mr. Allen;

      6.     For a jury to hear and decide all issues that a jury may hear and

decide;

      7.     For the Court to expedite the case on its docket; and

      8.     For other relief as the law and justice permit and the Court deems

appropriate to vindicate Plaintiff’s rights.

                                          Respectfully submitted,

                                          /s/Perry A. Craft
                                          Perry A. Craft, BPR # 006056
                                          LAW OFFICE OF PERRY A. CRAFT, PLLC
                                          402 BNA Drive, Building 100, Suite 202
                                          Nashville, Tennessee 37217
                                          Telephone (615) 953-3808
                                          Facsimile: (615) 739-6292
                                          Email: perrycraft@craftlegal.com


Dated this 20th day of October 2020.



                                    23 10/20/20 Page 23 of 24 PageID #: 23
   Case 3:20-cv-00903 Document 1 Filed
                                                Allen
                               Biya




Case 3:20-cv-00903 Document 1 Filed 10/20/20 Page 24 of 24 PageID #: 24
